PER CURIAM.
Claimant appeals and the employer/carrier cross-appeal from a workers’ compensation order awarding claimant 27% permanent partial disability benefits of the body as a whole due to her partial loss of hearing and orthopedic and psychiatric problems resulting from the two compensa-ble accidents. Although there is competent, substantial evidence to support the award of permanent partial disability benefits, the deputy commissioner erred in failing to determine the date upon which claimant reached total maximum medical improvement as a result of the two accidents. It is improper to begin payment of permanent benefits without a determination of the date of total maximum medical improvement. Southern Bell Telephone & Telegraph Company v. Rollins, 390 So.2d 93 (Fla. 1st DCA 1980); South Carolina Insurance Company v. Blackman, 380 So.2d 1144 (Fla. 1st DCA 1980). Therefore, we remand on this point to allow a determination of the date upon which claimant reached total maximum medical improvement for her overall disability on this record.
All other points on appeal and cross-appeal are affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
BOOTH, LARRY G. SMITH and SHIVERS, JJ., concur.